8 Cal. 2d 599 (1937)
In the Matter of the Application of C.J. SIMPSON, for a Writ of Habeas Corpus for and on Behalf of HENRY E. DEANE.
Crim. No. 3958. 
Supreme Court of California. In Bank.  
April 16, 1937.
 Bronson, Bronson & Slaven for Appellant.
 U.S. Webb, Attorney-General, and Frank Richards, Deputy Attorney-General, for Respondent.
 LANGDON, J.
 [1] This is a petition for a writ of habeas corpus. Petitioner is engaged in the business of purchasing automobiles at points outside the state, and driving or towing them into the state for resale. In 1935 the legislature passed the "Caravan Act" (Stats. 1935, chap. 402), regulating the practice of "caravaning", defined as the transportation "from without the state, of any motor vehicle operated on its own wheels or in tow of another vehicle for the purpose of selling it or offering the same for sale". The statute required a special permit for each vehicle, and imposed a fee of $15 for such permit. Petitioner was arrested and charged with violating this statute.
 While the petition was pending, a proceeding was brought by Howard Morf in the federal District Court for Southern California to restrain the state director of motor vehicles *600 and other officers from enforcing the provisions of the statute. The court held the statute unconstitutional, and this holding was recently affirmed by the United States Supreme Court. (Ingels v. Morf, 300 U.S. 290 [57 S. Ct. 439, 81 L. Ed. 653].) The sole ground of the decision is that the fee charged for the permit is in excess of the amount reasonably necessary for providing facilities for regulation, and consequently is an unwarranted burden on interstate commerce. Since this is a federal question, the decision of the United States Supreme Court is binding on this court.
 The writ is granted and it is ordered that petitioner be discharged and his bail exonerated.
 Thompson, J., Shenk, J., Curtis, J., Edmonds, J., and Seawell, J., concurred.